DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, 5, 8, and 9 were amended, claims 3, 4, 6, 7, 10, and 11 were canceled and claim 13 was newly added in the response filed on 4/19/2022. Claims 1, 2, 5, 8, 9, and 13 are currently pending and under examination.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In line 2 of step f) of claim 1, the word “fluorine” was deleted and replaced by –a fluorine--.
In the penultimate line of claim 5, the word –and—was inserted before the phrase “a 6-membered heteroaromatic”.
In the final line of claim 9, the phrase “is comprising” was deleted and replaced by –comprises--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Huang on 5/31/2022.
Election/Restrictions
The elected species is free from the prior art, therefore the search was extended to encompass the entirety of the genus of claim 1 for patentability under 37 CFR 1.104. The species restriction requirement as set forth in the Office action mailed on 9/20/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendments/Arguments filed 4/19/2022
The Applicant's amendments are sufficient to overcome the objection(s) to claims 1-3 and 5-10 (see p. 3-6 of the OA dated 1/20/2022).  Accordingly, the objection(s) are withdrawn. 
The Applicant's amendments are sufficient to overcome the 35 USC 112(b) rejections of claims 1-3 and 5-11 (see p. 6-13 of the OA dated 1/20/2022).  Therefore, the rejections are withdrawn.
The Applicant's amendments are sufficient to overcome the 35 USC 112(a) written description rejections of claims 1-3 and 5-11 (see p. 13-15 of the OA dated 1/20/2022).  Therefore, the rejections are withdrawn.
The Applicant’s amendments are sufficient to overcome the 35 USC 102(a)(1) rejections of:
i) claims 1-3, 5, and 10 as being anticipated by Lang; and
ii) claims 1-3 and 5 as being anticipated by WO 2018/113628 (WO ‘628).  See p. 15-18 of the OA dated 1/20/2022.  The Applicant incorporated the limitations of newly canceled claims 6 and 7 into claim 1, therefore the rejections are withdrawn.
The Applicant’s amendments and arguments (see p. 7) are sufficient to overcome the 35 USC 103 rejections of: 
i) claims 1-3, 5, 10 and 11 as being unpatentable over WO ‘628;
ii) claims 1-3, 5-7, and 9 as being unpatentable over US2012/0220788 (‘788);
iii) claims 1-3 and 5-8 as being unpatentable over US 72688238 (‘238) optionally in view of ‘788.  See p. 18-31 of the OA dated 1/20/2022.  The Applicant incorporated the limitations of newly canceled claims 6 and 7 into claim 1, and all of the optional limitations from said claims are now clearly defined and required features of the apparatus used to carry out the claimed fluorination reaction.  As argued by the Applicant, none of the prior art teach or suggest an apparatus comprising all of the claimed features.  Therefore, the rejections are withdrawn.
Allowable Subject Matter
Claims 1, 2, 5, 8, 9, and 13 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed process corresponds to the references of record, which do not teach or suggest the apparatus used in the claimed process.  An updated search also failed to teach or suggest the claimed fluorination system.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622